Appeal from an order of the Supreme Court, Erie County (John F. O’Donnell, J.), entered June 1, 2005. The order, among other things, distributed plaintiffs pension benefits.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the same memorandum as in Page v Page ([appeal No. 2] 31 AD3d 1172 [2006]). Present—Gorski, J.P., Green, Pine and Hayes, JJ.